Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/862,976 filed on 04/30/2020. Claims 1-30, as originally filed, are currently pending and have been considered below. Claim 1, 7, 13, 19,  and 25 are independent claims.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 19-24 recites “machine-readable medium” but the Specification does not recite “machine-readable medium”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim could be considered signal per se.
Claim 19 recites “machine-readable medium." The broadest reasonable interpretation of a claim that recites "machine-readable medium," in view of the present specification, does not cover any form of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "machine-readable medium" recited in claim 19-24 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. Therefore, the claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory computer-readable medium” (emphasis added).
Claims 20-24 are rejected based on the same rationale as discussed above in the rejected claim 19.

Claims 2-4, 8-10, 14-16, 20-22 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a processor, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
identify the one or more objects in one or more frames of media content… text indicative of the one or more objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “one or more circuits to use one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered”, “wherein the one or more circuits are further to utilize the one or more neural networks to”, “the one or more circuits to further cause”, and “to be stored in cache”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a processor, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
determine whether the one or more objects were previously rendered by comparing the text… to text stored in the cache for one or more previously-rendered objects

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more circuits are further to” and “indicative of the one or more objects”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a processor, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
encode the text

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more circuits are further to”, “indicative of the one or more objects if previously rendered”, and “wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Further, the limitations of “in a transmission of the media content instead of including the one or more objects”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “in a transmission of the media content instead of including the one or more objects” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
identify the one or more objects in one or more frames of media content… text indicative of the one or more objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “one or more processors to use one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered”, “wherein the one or more processors are further to utilize the one or more neural networks to”, “the one or more circuits to further cause”, and “to be stored in cache”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
determine whether the one or more objects were previously rendered by comparing the text… to text stored in the cache for previously-rendered objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more processors are further to” and “indicative of the one or more objects”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
encode the text

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more processors are further to”, “indicative of the one or more objects if previously rendered”, and “wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Further, the limitations of “in a transmission of the media content instead of including the one or more objects”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “in a transmission of the media content instead of including the one or more objects” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
identify the one or more objects in one or more frames of media content… text indicative of the one or more objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “using one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered”, “utilizing the one or more neural networks to”, “the one or more circuits to further cause”, and “to be stored in cache”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
determining whether the one or more objects were previously rendered by comparing the text… to text stored in the cache for previously-rendered objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “indicative of the one or more objects”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
encode the text

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more circuits are further to”, “indicative of the one or more objects if previously rendered”, and “wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Further, the limitations of “in a transmission of the media content instead of including the one or more objects”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “in a transmission of the media content instead of including the one or more objects” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a machine-readable medium, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
identify the one or more objects in one or more frames of media content… text indicative of the one or more objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “use one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered”, “wherein the instructions if performed further cause the one or more processors to”, “utilize the one or more neural networks to”, “the one or more circuits to further cause”, and “to be stored in cache”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to a machine-readable medium, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
determine whether the one or more objects were previously rendered by comparing the text… to text stored in the cache for previously-rendered objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the instructions if performed further cause the one or more processors to” and “indicative of the one or more objects”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 22 is directed to a machine-readable medium, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
encode the text

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the instructions if performed further cause the one or more processors to”, “indicative of the one or more objects if previously rendered”, and “wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Further, the limitations of “in a transmission of the media content instead of including the one or more objects”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “in a transmission of the media content instead of including the one or more objects” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 26,
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 26 is directed to a media transmission system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
identify the one or more objects in one or more frames of media content… text indicative of the one or more objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “one or more processors to use one or more neural networks to identify one or more objects, in a video frame to be transmitted for display on a client device, that were previously transmitted and to instruct the client device to insert the previously-transmitted one or more objects into one or more identified locations in the video frame; and memory for storing network parameters for the one or more neural networks”, “wherein the one or more processors are further to utilize the one or more neural networks to”, “the one or more circuits to further cause”, and “to be stored in cache”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 27,
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 27 is directed to a media transmission system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
determine whether the one or more objects were previously transmitted by comparing the text… to text stored in the cache for previously-transmitted objects 

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more processors are further to” and “indicative of the one or more objects”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 28,
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 28 is directed to a media transmission system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: Each of the following limitation(s):     
encode the text

as drafted, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation or judgement.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “wherein the one or more processors are further to”, “indicative of the one or more objects if previously rendered”, and “wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or other machinery. Further, the limitations of “in a transmission of the media content instead of including the one or more objects”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “in a transmission of the media content instead of including the one or more objects” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-16, 18-22, 24-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz et al. (US 11010951 B1)
Regarding Claim 1,
Schwartz et al. teaches a processor, comprising (Schwartz et al., Col. 8 Lines 54-57, “The head-mounted device comprises one or more processors configured to implement the camera 520, the eye computing unit 530, the face computing unit 540, and the avatar rendering unit 550 of the central module 510” teaches the processor).
one or more circuits to use one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered (Schwartz et al., FIG. 7, element 712 teaches the one or more circuits. FIG. 1 and Col. 4 Lines 17-18, “utilizes a neural network 120 to render an avatar” teaches utilizing a neural network (corresponds to the one or more neural networks) to render an avatar to update both the face and eye (corresponds to one or more objects) for the user. Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches the neural networks updated based on whether the face and eye was previously rendered correctly or not, and the current rendering of the face and eye is based on an updated version of the neural networks, therefore the face and eye (corresponds to the one or more objects) was (correctly) rendered previously).
Regarding Claim 2,
Schwartz et al. teaches the processor of claim 1, 
Schwartz et al. further teaches wherein the one or more circuits are further to utilize the one or more neural networks to identify the one or more objects in one or more frames of media content, the one or more circuits to further cause text indicative of the one or more objects to be stored in cache (Schwartz et al., Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches determining face and eye (corresponds to identify the one or more objects) in the rendered avatar (corresponds to one or more frames of media content). FIG. 2 and Col. 5 Line 9-12, “a first segmented face code 250 may describe features of the user's right eye, and a second segmented face code 252 may describe features of the user's left eye” teaches code that describes a specific feature or area of the user’s face (corresponds to text indicative of the one or more objects). Col. 11 Lines 10-12, “processor 702 may retrieve (or fetch) the instructions from… memory 704” teaches the code being stored in a cache).
Regarding Claim 3,
Schwartz et al. teaches the processor of claim 2,
Schwartz et al. further teaches wherein the one or more circuits are further to determine whether the one or more objects were previously rendered by comparing the text, indicative of the one or more objects, to text stored in the cache for one or more previously-rendered objects (Schwartz et al., FIG. 2 and Col. 5 Lines 13-18, “In FIG. 2C, any correlations between the segmented face codes in the code 210 can be exploited for compression. In particular embodiments, correlations which may be exploited for compression can be determined based on the laws of physics. The correlations are structurally related in vergence” teaches correlating the segmented face code (corresponds to the text, indicative of the one or more objects) with the code 210 (corresponds to text stored in the cache for one or more previously-rendered objects)).
Regarding Claim 4,
Schwartz et al. teaches the processor of claim 2,
Schwartz et al. further teaches wherein the one or more circuits are further to encode the text, indicative of the one or more objects if previously rendered, in a transmission of the media content instead of including the one or more objects, wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation (Schwartz et al., FIG. 1 and Col. Lines, “The avatar-rendering system 100 may comprise at least one HMD 112 which utilizes a neural network 120 to render an avatar for users 110 respectively. For example, a HMD 112 a captures one or more images 130 of a user 110 a using its camera and encodes the one or more images 130 into a code 126 via an encoder 122” teaches encoding the code (corresponds to the text) indicative of the rendered avatar (corresponds to the one or more objects if previously rendered). Col. 8 Lines 48-52, “a user may… interacts or communicates with the avatar-rendering system 500” teaches the interaction or communication (corresponds to transmission) between the user and avatar-rendering system for the rendered avatar.  Col. 3-4 Lines 66-67 and Lines 1-2, “The term “avatar” may, in some examples, refer to a rendered image of a subject, such as a rendered image of a subject that is animated and interactive within the context of a VR/AR presentation” teaches the context of a VR/AR presentation (corresponds to one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation)).
Regarding Claim 6,
Schwartz et al. teaches the processor of claim 1, 
Schwartz et al. further teaches wherein the one or more objects include video objects, image objects, or audio objects (Schwartz et al., FIG. 5 and Col. 7 Lines 40-41, “The one or more images 522 depict at least an eye and a face of the user” teaches the eye and face of the user (corresponds to one or more objects) include image objects).
Regarding Claim 7,
Schwartz et al. teaches a system comprising (Schwartz et al., FIG. 7 and Col. 10 Line 22, “FIG. 7 illustrates an example computer system 700” teaches a system).
one or more processors to use one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered (Schwartz et al., Col. 8 Lines 54-55, “The head-mounted device comprises one or more processors” teaches the one or more processors. FIG. 1 and Col. 4 Lines 17-18, “utilizes a neural network 120 to render an avatar” teaches utilizing a neural network (corresponds to the one or more neural networks) to render an avatar to update both the face and eye (corresponds to one or more objects) for the user. Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches the neural networks updated based on whether the face and eye was previously rendered correctly or not, and the current rendering of the face and eye is based on an updated version of the neural networks, therefore the face and eye (corresponds to the one or more objects) was (correctly) rendered previously).
Regarding Claim 8,
Schwartz et al. teaches the system of claim 7, 
Schwartz et al. further teaches wherein the one or more processors are further to utilize the one or more neural networks to identify the one or more objects in one or more frames of media content, the one or more circuits to further cause text indicative of the one or more objects to be stored in cache (Schwartz et al., Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches determining face and eye (corresponds to identify the one or more objects) in the rendered avatar (corresponds to one or more frames of media content). FIG. 2 and Col. 5 Line 9-12, “a first segmented face code 250 may describe features of the user's right eye, and a second segmented face code 252 may describe features of the user's left eye” teaches code that describes a specific feature or area of the user’s face (corresponds to text indicative of the one or more objects). Col. 11 Lines 10-12, “processor 702 may retrieve (or fetch) the instructions from… memory 704” teaches the code being stored in a cache). 
Regarding Claim 9,
Schwartz et al. teaches the system of claim 8, 
Schwartz et al. further teaches wherein the one or more processors are further to determine whether the one or more objects were previously rendered by comparing the text, indicative of the one or more objects, to text stored in the cache for previously-rendered objects (Schwartz et al., FIG. 2 and Col. 5 Lines 13-18, “In FIG. 2C, any correlations between the segmented face codes in the code 210 can be exploited for compression. In particular embodiments, correlations which may be exploited for compression can be determined based on the laws of physics. The correlations are structurally related in vergence” teaches correlating the segmented face code (corresponds to the text, indicative of the one or more objects) with the code 210 (corresponds to text stored in the cache for one or more previously-rendered objects)).
Regarding Claim 10,
Schwartz et al. teaches the system of claim 8, 
Schwartz et al. further teaches wherein the one or more processors are further to encode the text, indicative of the one or more objects if previously rendered, in a transmission of the media content instead of including the one or more objects, wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation (Schwartz et al., FIG. 1 and Col. Lines, “The avatar-rendering system 100 may comprise at least one HMD 112 which utilizes a neural network 120 to render an avatar for users 110 respectively. For example, a HMD 112 a captures one or more images 130 of a user 110 a using its camera and encodes the one or more images 130 into a code 126 via an encoder 122” teaches encoding the code (corresponds to the text) indicative of the rendered avatar (corresponds to the one or more objects if previously rendered). Col. 8 Lines 48-52, “a user may… interacts or communicates with the avatar-rendering system 500” teaches the interaction or communication (corresponds to transmission) between the user and avatar-rendering system for the rendered avatar.  Col. 3-4 Lines 66-67 and Lines 1-2, “The term “avatar” may, in some examples, refer to a rendered image of a subject, such as a rendered image of a subject that is animated and interactive within the context of a VR/AR presentation” teaches the context of a VR/AR presentation (corresponds to one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation)).
Regarding Claim 12,
Schwartz et al. teaches the system of claim 7, 
Schwartz et al. further teaches wherein the one or more objects include video objects, image objects, or audio objects (Schwartz et al., FIG. 5 and Col. 7 Lines 40-41, “The one or more images 522 depict at least an eye and a face of the user” teaches the eye and face of the user (corresponds to one or more objects) include image objects).
Regarding Claim 13,
Schwartz et al. teaches a method comprising (Schwartz et al., FIG. 6 and Col. 9 Lines 7-8, “FIG. 6 illustrates an example method 600 for rendering an avatar using an individual eyeball model” teaches ).
using one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered (Schwartz et al., FIG. 1 and Col. 4 Lines 17-18, “utilizes a neural network 120 to render an avatar” teaches utilizing a neural network (corresponds to the one or more neural networks) to render an avatar to update both the face and eye (corresponds to one or more objects) for the user. Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches the neural networks updated based on whether the face and eye was previously rendered correctly or not, and the current rendering of the face and eye is based on an updated version of the neural networks, therefore the face and eye (corresponds to the one or more objects) was (correctly) rendered previously).
Regarding Claim 14,
Schwartz et al. teaches the method of claim 13, 
Schwartz et al. further teaches utilizing the one or more neural networks to identify the one or more objects in one or more frames of media content, the one or more circuits to further cause text indicative of the one or more objects to be stored in cache (Schwartz et al., Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches determining face and eye (corresponds to identify the one or more objects) in the rendered avatar (corresponds to one or more frames of media content). FIG. 2 and Col. 5 Line 9-12, “a first segmented face code 250 may describe features of the user's right eye, and a second segmented face code 252 may describe features of the user's left eye” teaches code that describes a specific feature or area of the user’s face (corresponds to text indicative of the one or more objects). Col. 11 Lines 10-12, “processor 702 may retrieve (or fetch) the instructions from… memory 704” teaches the code being stored in a cache).
Regarding Claim 15,
Schwartz et al. teaches the method of claim 14, 
Schwartz et al. further teaches determining whether the one or more objects were previously rendered by comparing the text, indicative of the one or more objects, to text stored in the cache for previously-rendered objects (Schwartz et al., FIG. 2 and Col. 5 Lines 13-18, “In FIG. 2C, any correlations between the segmented face codes in the code 210 can be exploited for compression. In particular embodiments, correlations which may be exploited for compression can be determined based on the laws of physics. The correlations are structurally related in vergence” teaches correlating the segmented face code (corresponds to the text, indicative of the one or more objects) with the code 210 (corresponds to text stored in the cache for one or more previously-rendered objects)).
Regarding Claim 16,
Schwartz et al. teaches the method of claim 14, 
Schwartz et al. further teaches encoding the text, indicative of the one or more objects if previously rendered, in a transmission of the media content instead of including the one or more objects, wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation (Schwartz et al., FIG. 1 and Col. Lines, “The avatar-rendering system 100 may comprise at least one HMD 112 which utilizes a neural network 120 to render an avatar for users 110 respectively. For example, a HMD 112 a captures one or more images 130 of a user 110 a using its camera and encodes the one or more images 130 into a code 126 via an encoder 122” teaches encoding the code (corresponds to the text) indicative of the rendered avatar (corresponds to the one or more objects if previously rendered). Col. 8 Lines 48-52, “a user may… interacts or communicates with the avatar-rendering system 500” teaches the interaction or communication (corresponds to transmission) between the user and avatar-rendering system for the rendered avatar.  Col. 3-4 Lines 66-67 and Lines 1-2, “The term “avatar” may, in some examples, refer to a rendered image of a subject, such as a rendered image of a subject that is animated and interactive within the context of a VR/AR presentation” teaches the context of a VR/AR presentation (corresponds to one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation)).
Regarding Claim 18,
Schwartz et al. teaches the method of claim 13,
Schwartz et al. further teaches wherein the one or more objects include video objects, image objects, or audio objects (Schwartz et al., FIG. 5 and Col. 7 Lines 40-41, “The one or more images 522 depict at least an eye and a face of the user” teaches the eye and face of the user (corresponds to one or more objects) include image objects).
Regarding Claim 19,
Schwartz et al. teaches a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least (Schwartz et al., Col. 13 Lines 40-41, “a computer-readable non-transitory storage medium or media” teaches a computer readable medium (corresponds to a machine-readable medium). Col. 11 Lines 43-45, “memory 704 includes main memory for storing instructions for processor 702 to execute or data for processor 702 to operate on” teaches stored instructions being executed by the processor).
use one or more neural networks to render one or more objects based, at least in part, on whether the one or more objects were previously rendered (Schwartz et al., FIG. 1 and Col. 4 Lines 17-18, “utilizes a neural network 120 to render an avatar” teaches utilizing a neural network (corresponds to the one or more neural networks) to render an avatar to update both the face and eye (corresponds to one or more objects) for the user. Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches the neural networks updated based on whether the face and eye was previously rendered correctly or not, and the current rendering of the face and eye is based on an updated version of the neural networks, therefore the face and eye (corresponds to the one or more objects) was (correctly) rendered previously).
Regarding Claim 20,
Schwartz et al. teaches the machine-readable medium of claim 19, wherein the instructions if performed further cause the one or more processors to:
Schwartz et al. further teaches utilize the one or more neural networks to identify the one or more objects in one or more frames of media content, the one or more circuits to further cause text indicative of the one or more objects to be stored in cache (Schwartz et al., Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches determining face and eye (corresponds to identify the one or more objects) in the rendered avatar (corresponds to one or more frames of media content). FIG. 2 and Col. 5 Line 9-12, “a first segmented face code 250 may describe features of the user's right eye, and a second segmented face code 252 may describe features of the user's left eye” teaches code that describes a specific feature or area of the user’s face (corresponds to text indicative of the one or more objects). Col. 11 Lines 10-12, “processor 702 may retrieve (or fetch) the instructions from… memory 704” teaches the code being stored in a cache).
Regarding Claim 21,
Schwartz et al. teaches the machine-readable medium of claim 20, wherein the instructions if performed further cause the one or more processors to:
Schwartz et al. further teaches determine whether the one or more objects were previously rendered by comparing the text, indicative of the one or more objects, to text stored in the cache for previously-rendered objects (Schwartz et al., FIG. 2 and Col. 5 Lines 13-18, “In FIG. 2C, any correlations between the segmented face codes in the code 210 can be exploited for compression. In particular embodiments, correlations which may be exploited for compression can be determined based on the laws of physics. The correlations are structurally related in vergence” teaches correlating the segmented face code (corresponds to the text, indicative of the one or more objects) with the code 210 (corresponds to text stored in the cache for one or more previously-rendered objects)).
Regarding Claim 22,
Schwartz et al. teaches the machine-readable medium of claim 20, wherein the instructions if performed further cause the one or more processors to:
Schwartz et al. further teaches encode the text, indicative of the one or more objects if previously rendered, in a transmission of the media content instead of including the one or more objects, wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation (Schwartz et al., FIG. 1 and Col. Lines, “The avatar-rendering system 100 may comprise at least one HMD 112 which utilizes a neural network 120 to render an avatar for users 110 respectively. For example, a HMD 112 a captures one or more images 130 of a user 110 a using its camera and encodes the one or more images 130 into a code 126 via an encoder 122” teaches encoding the code (corresponds to the text) indicative of the rendered avatar (corresponds to the one or more objects if previously rendered). Col. 8 Lines 48-52, “a user may… interacts or communicates with the avatar-rendering system 500” teaches the interaction or communication (corresponds to transmission) between the user and avatar-rendering system for the rendered avatar.  Col. 3-4 Lines 66-67 and Lines 1-2, “The term “avatar” may, in some examples, refer to a rendered image of a subject, such as a rendered image of a subject that is animated and interactive within the context of a VR/AR presentation” teaches the context of a VR/AR presentation (corresponds to one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation)).
Regarding Claim 24,
Schwartz et al. teaches the machine-readable medium of claim 19,
Schwartz et al. further teaches wherein the one or more objects include video objects, image objects, or audio objects (Schwartz et al., FIG. 5 and Col. 7 Lines 40-41, “The one or more images 522 depict at least an eye and a face of the user” teaches the eye and face of the user (corresponds to one or more objects) include image objects).
Regarding Claim 25,
Schwartz et al. teaches a media transmission system, comprising (Schwartz et al., Col. 8-9 Lines 63-67 and Lines 1-6, “connect each element in the avatar-rendering system 500 or to connect the avatar-rendering system 500 with other systems. As an example and not by way of limitation, one or more portions of network may include an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), a wireless WAN (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, or a combination of two or more of these” teaches a media transmission system).
one or more processors to use one or more neural networks to identify one or more objects, in a video frame to be transmitted for display on a client device, that were previously transmitted and to instruct the client device to insert the previously-transmitted one or more objects into one or more identified locations in the video frame (Schwartz et al., Col. 8 Lines 54-55, “The head-mounted device comprises one or more processors” teaches the processor. Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches determining face and eye (corresponds to identify the one or more objects) in the rendered avatar (corresponds to a video frame). FIG. 6 and Col. Lines, “rendering an avatar using an individual eyeball model, in accordance with certain embodiments. A central module may be implemented in the wearable device (e.g., a head-mounted display.). The central module may also be provided to or displayed on any computing system (e.g., an end user's device, such as a smartphone, virtual reality system, gaming system, etc.). The method 600 may begin at step 610 capturing, by a camera, one or more images of a user depicting at least an eye and a face of the user. In particular embodiments, the one or more images of the user may comprise different perspectives of eyeballs of the user to generate a 3D mesh of eyeballs of the avatar. In particular embodiments, the one or more images of the user may comprise different gaze directions to determine the direction of the gaze” teaches displaying the rendered avatar a head-mounted display (corresponds to a client device) that identifies different perspectives of eyeballs of the user to generate a 3D mesh of eyeballs of the avatar (corresponds to one or more objects into one or more identified locations in the video frame)).
memory for storing network parameters for the one or more neural networks (Schwartz et al., Col. 11 Lines 43-45, “memory 704 includes main memory for storing instructions for processor 702 to execute or data for processor 702 to operate on” teaches a memory for storing instructions or data for the processor (corresponds to network parameters for the one or more neural networks)).
Regarding Claim 26,
Schwartz et al. teaches the media transmission system of claim 25,
Schwartz et al. further teaches wherein the one or more processors are further to utilize the one or more neural networks to identify the one or more objects in the video frame of media content, the one or more circuits to further cause text indicative of the one or more objects to be stored in cache and used to instruct the client device to insert the previously-transmitted one or more objects (Schwartz et al., Col. 3 Lines 56-58, “the rendered avatar in the embodiments described herein can be compared to the captured image of the user's face to update both face and eye neural networks” teaches determining face and eye (corresponds to identify the one or more objects) in the rendered avatar (corresponds to one or more frames of media content). FIG. 2 and Col. 5 Line 5-12, “In FIG. 2A, a decoder 200 decodes a code 210 to produce a geometry 220 of the user's face, e.g., a 3D facial mesh, and to reproduce a texture 222… a first segmented face code 250 may describe features of the user's right eye, and a second segmented face code 252 may describe features of the user's left eye” teaches code that describes a specific feature or area of the user’s face (corresponds to text indicative of the one or more objects) that is utilized to be inserted in the computing device. Col. 11 Lines 10-12, “processor 702 may retrieve (or fetch) the instructions from… memory 704” teaches the code being stored in a cache).
Regarding Claim 27,
Schwartz et al. teaches the media transmission system of claim 26,
Schwartz et al. further teaches wherein the one or more processors are further to determine whether the one or more objects were previously transmitted by comparing the text, indicative of the one or more objects, to text stored in the cache for previously-transmitted objects (Schwartz et al., FIG. 2 and Col. 5 Lines 13-18, “In FIG. 2C, any correlations between the segmented face codes in the code 210 can be exploited for compression. In particular embodiments, correlations which may be exploited for compression can be determined based on the laws of physics. The correlations are structurally related in vergence” teaches correlating the segmented face code (corresponds to the text, indicative of the one or more objects) with the code 210 (corresponds to text stored in the cache for one or more previously-transmitted objects)).
Regarding Claim 28,
Schwartz et al. teaches the media transmission system of claim 26,
Schwartz et al. further teaches wherein the one or more processors are further to encode the text, indicative of the one or more objects if previously transmitted, in a transmission of the media content instead of including the one or more objects, wherein a recipient of the transmission having the one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation (Schwartz et al., FIG. 1 and Col. Lines, “The avatar-rendering system 100 may comprise at least one HMD 112 which utilizes a neural network 120 to render an avatar for users 110 respectively. For example, a HMD 112 a captures one or more images 130 of a user 110 a using its camera and encodes the one or more images 130 into a code 126 via an encoder 122” teaches encoding the code (corresponds to the text) indicative of the rendered avatar (corresponds to the one or more objects if previously rendered). Col. 8 Lines 48-52, “a user may… interacts or communicates with the avatar-rendering system 500” teaches the interaction or communication (corresponds to transmission) between the user and avatar-rendering system for the rendered avatar.  Col. 3-4 Lines 66-67 and Lines 1-2, “The term “avatar” may, in some examples, refer to a rendered image of a subject, such as a rendered image of a subject that is animated and interactive within the context of a VR/AR presentation” teaches the context of a VR/AR presentation (corresponds to one or more objects cached locally can utilize the locally-cached objects to generate the media content for presentation)).
Regarding Claim 30,
Schwartz et al. teaches the media transmission system of claim 25,
Schwartz et al. further teaches wherein the one or more objects include video objects, image objects, or audio objects (Schwartz et al., FIG. 5 and Col. 7 Lines 40-41, “The one or more images 522 depict at least an eye and a face of the user” teaches the eye and face of the user (corresponds to one or more objects) include image objects).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Ma et al. (US 20210303970 A1) 
Regarding Claim 5,
Schwartz et al. teaches the processor of claim 1,
Schwartz et al. does not appear to explicitly teach wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features and one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects
However, Ma et al., teaches wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features (Ma et al., Para. [0056], “The neural network 620 may be… a deep convolutional neural network… Each of the neurons used herein are configured to accept a predefined number of inputs from other neurons in the network to provide relational and sub-relational outputs for the content of the frames being analyzed” teaches the neural network including a convolutional neural network that analyzes the frames of media content for features).
one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects (Ma et al., Para. [0056], “The neural network 620 may be… a recurrent neural network… neuron in the neural network 620 is a Long Short Term Memory (LSTM) node” teaches a long-short term memory recurrent neural network. Para. [0042], “the training data 512 includes labeled data, which is known data for one or more identified features 502 and one or more outcomes. For example, in training an ML algorithm for image recognition, a labeled dataset comprising images and a corresponding category for each image may be used. As another example, in training an ML algorithm for language translation, a labeled dataset comprising text in a first language and corresponding text in a second language may be used” teaches labeled data (corresponds to encoded and outputted text) indicative of the one or more identified features (corresponds to the one or more objects)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have the one or more neural networks include one or more convolutional neural networks and one or more long short-term memory recurrent neural networks, as taught by Ma et al., to a content management using one or more neural networks of Schwartz et al. The motivation to provide interactions and relationship learning modeling (Ma et al., Para. [0056], “to provide interactions and relationship learning modeling for how each of the frames in an utterance are related to one another”).
Regarding Claim 11,
Schwartz et al. teaches the system of claim 7, 
Schwartz et al. does not appear to explicitly teach wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features and one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects 
However, Ma et al., teaches wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features (Ma et al., Para. [0056], “The neural network 620 may be… a deep convolutional neural network… Each of the neurons used herein are configured to accept a predefined number of inputs from other neurons in the network to provide relational and sub-relational outputs for the content of the frames being analyzed” teaches the neural network including a convolutional neural network that analyzes the frames of media content for features).
one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects (Ma et al., Para. [0056], “The neural network 620 may be… a recurrent neural network… neuron in the neural network 620 is a Long Short Term Memory (LSTM) node” teaches a long-short term memory recurrent neural network. Para. [0042], “the training data 512 includes labeled data, which is known data for one or more identified features 502 and one or more outcomes. For example, in training an ML algorithm for image recognition, a labeled dataset comprising images and a corresponding category for each image may be used. As another example, in training an ML algorithm for language translation, a labeled dataset comprising text in a first language and corresponding text in a second language may be used” teaches labeled data (corresponds to encoded and outputted text) indicative of the one or more identified features (corresponds to the one or more objects)).
Regarding Claim 17,
Schwartz et al. teaches the method of claim 13,
Schwartz et al. does not appear to explicitly teach wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features and one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects
However, Ma et al., teaches wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features (Ma et al., Para. [0056], “The neural network 620 may be… a deep convolutional neural network… Each of the neurons used herein are configured to accept a predefined number of inputs from other neurons in the network to provide relational and sub-relational outputs for the content of the frames being analyzed” teaches the neural network including a convolutional neural network that analyzes the frames of media content for features).
one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects (Ma et al., Para. [0056], “The neural network 620 may be… a recurrent neural network… neuron in the neural network 620 is a Long Short Term Memory (LSTM) node” teaches a long-short term memory recurrent neural network. Para. [0042], “the training data 512 includes labeled data, which is known data for one or more identified features 502 and one or more outcomes. For example, in training an ML algorithm for image recognition, a labeled dataset comprising images and a corresponding category for each image may be used. As another example, in training an ML algorithm for language translation, a labeled dataset comprising text in a first language and corresponding text in a second language may be used” teaches labeled data (corresponds to encoded and outputted text) indicative of the one or more identified features (corresponds to the one or more objects)).
Regarding Claim 23,
Schwartz et al. teaches the machine-readable medium of claim 19,
Schwartz et al. does not appear to explicitly teach wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features and one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects
However, Ma et al., teaches wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features (Ma et al., Para. [0056], “The neural network 620 may be… a deep convolutional neural network… Each of the neurons used herein are configured to accept a predefined number of inputs from other neurons in the network to provide relational and sub-relational outputs for the content of the frames being analyzed” teaches the neural network including a convolutional neural network that analyzes the frames of media content for features).
one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects (Ma et al., Para. [0056], “The neural network 620 may be… a recurrent neural network… neuron in the neural network 620 is a Long Short Term Memory (LSTM) node” teaches a long-short term memory recurrent neural network. Para. [0042], “the training data 512 includes labeled data, which is known data for one or more identified features 502 and one or more outcomes. For example, in training an ML algorithm for image recognition, a labeled dataset comprising images and a corresponding category for each image may be used. As another example, in training an ML algorithm for language translation, a labeled dataset comprising text in a first language and corresponding text in a second language may be used” teaches labeled data (corresponds to encoded and outputted text) indicative of the one or more identified features (corresponds to the one or more objects)).
Regarding Claim 29,
Schwartz et al. teaches the media transmission system of claim 25,
Schwartz et al. does not appear to explicitly teach wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features and one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects
However, Ma et al., teaches wherein the one or more neural networks include one or more convolutional neural networks (CNNs) to analyze individual frames of media content for object features (Ma et al., Para. [0056], “The neural network 620 may be… a deep convolutional neural network… Each of the neurons used herein are configured to accept a predefined number of inputs from other neurons in the network to provide relational and sub-relational outputs for the content of the frames being analyzed” teaches the neural network including a convolutional neural network that analyzes the frames of media content for features).
one or more long short-term memory (LSTM) recurrent neural networks (RNNs) to encode and output text indicative of the one or more objects (Ma et al., Para. [0056], “The neural network 620 may be… a recurrent neural network… neuron in the neural network 620 is a Long Short Term Memory (LSTM) node” teaches a long-short term memory recurrent neural network. Para. [0042], “the training data 512 includes labeled data, which is known data for one or more identified features 502 and one or more outcomes. For example, in training an ML algorithm for image recognition, a labeled dataset comprising images and a corresponding category for each image may be used. As another example, in training an ML algorithm for language translation, a labeled dataset comprising text in a first language and corresponding text in a second language may be used” teaches labeled data (corresponds to encoded and outputted text) indicative of the one or more identified features (corresponds to the one or more objects)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125
/BRIAN M SMITH/Primary Examiner, Art Unit 2122